                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
      Plaintiff,                    )
                                    )
             v.                     )
                                    )
LETTER FROM ALEXANDER               )                 C.A. No. 1:19-cv-11121
HAMILTON TO THE MARQUIS DE          )
LAFAYETTE DATED JULY 21, 1780, )
                                    )
      Defendant.                    )
____________________________________)

       VERIFIED CLAIM BY THE COMMONWEALTH OF MASSACHUSETTS

       The Commonwealth of Massachusetts hereby submits a claim pursuant to Supp. R.

G(5)(a) to assert its interest in the Defendant in rem in this case, a Letter from Alexander

Hamilton to the Marquis de Lafayette dated July 21, 1780 (Asset ID#: 19-FBI-001709).

Photographs of the Defendant in rem have been attached as Exhibit A to the Verified Complaint

of the United States of America. The Defendant in rem is currently in the possession of the

Federal Bureau of Investigation in Boston, Massachusetts.

                               IDENTITY OF THE CLAIMANT

       1.      This claim is submitted on behalf of the Commonwealth of Massachusetts, acting

by and through the Massachusetts Archives, a division of the Office of the Secretary of the

Commonwealth (hereinafter the “Archives”), which has a business address of One Ashburton

Place, Room 1719, Boston, MA 02108.

       2.      The Archives is statutorily charged with preserving, managing, and making

accessible the records of the Commonwealth in its possession. See G.L. c. 9, § 2.



                                                 1
                         CLAIMANT’S INTEREST IN THE PROPERTY

       3.      The Defendant in rem, a letter from Alexander Hamilton to the Marquis de

Lafayette dated July 21, 1780, is a well-documented part of the collection of the Archives.

       4.      The Defendant in rem was initially sent to the Massachusetts Council by General

William Heath as an enclosure with his letter dated July 25, 1780 discussing military strategy

during the Revolutionary War. See Exhibit 2. The Council’s records from July 26, 1780 note

the receipt of General Heath’s letter along with the Defendant in rem. Based on the information

supplied by General Heath’s letter, including the information outlined in the Defendant in rem,

the Council discussed moving the militia in response to an expected enemy attack upon Rhode

Island. See Exhibit 3.

       5.      As items from a Massachusetts General in the Continental Army directed to the

Massachusetts Council, General Heath’s correspondence and the enclosed Defendant in rem

were duly received and retained by an administrative division of the Massachusetts government

in the normal course of its recordkeeping.

       6.      On behalf of the Commonwealth, the Archives succeeded to and maintained

possession and ownership of the Defendant in rem.

       7.      The Commonwealth’s ownership of the Defendant in rem through its Archives is

well-supported by historical documentation, including the following documents:

               a.        The Defendant in rem is listed in a chronological index of items within the

       Archives Collection that was compiled in the 1880s. See Exhibit 4.

               b.        The internal table of contents and attendant name index for Volume 202 of

       the Massachusetts Archives Collection (SC1/Series 45x) identifies the Defendant in rem

       as part of the Archives Collection in the mid-19th Century. See Exhibits 5 & 6. Indeed,



                                                  2
       the internal table of contents the Massachusetts Archives Collection specifically

       references General Heath’s letter to the Council and the Defendant in rem, stating: “Gen.

       William Heath to the Council in support of Rochambeau’s request with a letter (382)

       from Alexander Hamilton.” See Exhibit 5.

               c.      In the 1920s, select volumes of the Archives Collection were chosen for

       reproduction on the basis of their historical significance and use. A Photostat copy of the

       Defendant in rem was created by the Archives at that time and reproduced and bound

       within a facsimile of Volume 202. See Exhibit 7.

               d.      A transcription of the Defendant in rem also appears on the website

       Founders Online (available at https://founders.archives.gov/documents/Hamilton/01-02-

       02-0775), a resource created by the National Archives that makes available historical

       documents of the Founders of the United States of America. See Exhibit 8. A footnote to

       the entry relating to the Defendant in rem indicates that this document was missing from

       the Archives.

       8.      The Defendant in rem was illegally stolen from the Archives section at the

Massachusetts State House by a former employee of the Archives. The theft has been attributed

to Harold E. Perry who had been hired by the Archives as a cataloger in 1938. Mr. Perry

allegedly stole several rare documents from the Archives Collection at various times between

1938 and 1946, including items signed by George Washington, Benjamin Franklin, Paul Revere,

Benedict Arnold, and Peter Stuyvesant. The thefts first came to light in March of 1950. During

the ensuing investigation, Mr. Perry admitted having stolen documents from the Archives.

Following detection of the thefts, and failed efforts to locate the documents among dealers in

New England, then-Massachusetts Attorney General Francis E. Kelly circulated letters about the



                                                3
document thefts to police departments in New York, Philadelphia, and Chicago. See Exhibit 9.

Several contemporaneous news articles detail the theft of historical documents from the

Archives. See Exhibit 10.

       9.      Massachusetts state law requires that documents in the Commonwealth’s

possession from the period before 1870 be kept and maintained in the custody of the

Commonwealth. This law specifically provides, in pertinent part, that “Every original paper

belonging to the files of the commonwealth … bearing date earlier than the year eighteen

hundred and seventy … shall be preserved and safely kept.” See G.L. c. 66, § 8 (attached hereto

as Exhibit 1); see also Mass. Acts and Resolves, St. 1920, c. 2 and St. 1943, c. 128.

Accordingly, state law prohibits the lawful removal or alienation of such documents from the

Commonwealth’s custody, and as a result, only the Commonwealth can lawfully own original

documents from its collection from the period before 1870, including the Defendant in rem.

       10.     The Commonwealth has never recovered all or a portion of its losses from the

theft of the Defendant in rem, either via an insurance claim and/or via some other source of

recovery.

       11.     A copy of this document will be served on the government attorney designated by

the warrant and monition and by Supp. R. G(4)(b)(ii)(D), Assistant United States Attorney Carol

E. Head.

       12.     Based on the foregoing, the Commonwealth submits that it is the sole rightful

owner of the Defendant in rem. On behalf of the Commonwealth, the Archives has a valid, good

faith, and legally recognizable interest in this asset. Accordingly, the Commonwealth submits

this claim pursuant to Supp. R. G(5)(a) to assert its interest in the Defendant in rem in this case.




                                                  4
                                             Respectfully submitted,

                                             COMMONWEALTH OF MASSACHUSETTS

                                             By its Attorneys

                                             MAURA HEALEY
                                             ATTORNEY GENERAL


                                     By:     /s/ Adam Hornstine
                                             Adam Hornstine, BBO# 666296
                                             Assistant Attorney General
                                             Government Bureau/Trial Division
                                             One Ashburton Place, Room 1813
                                             Boston, MA 02108
                                             (617) 963-2200, Ext. 2048
                                             Adam.Hornstine@mass.gov
Date: August 23, 2019

                                CERTIFICATE OF SERVICE

        I, Adam Hornstine, Assistant Attorney General, hereby certify that I have this day,
August 23, 2019, served the foregoing claim upon all parties by electronically filing to all ECF
registered parties and by sending a copy, first class mail, postage prepaid, to all unregistered
parties

                                             /s/ Adam Hornstine
                                             Adam Hornstine, Assistant Attorney General




                                                5
